DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 4 May 2021 is acknowledged.  The traversal is on the ground(s) that Groups I and V are not “independent and distanct”.  This is not found persuasive because the applicant admits a receiver is present in Group V, but not in Group I, but also Group V includes a third processing circuit and different unique steps in setting up the point layout and transfer system. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 23-40 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4 May 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the point layout and transfer system and method in Claims 1 and 16 include: a) human activity to operate a movable target screen, b) human activity to aim laser light and operate an angle measuring instrument, c) human activity to “monitor” a physical distance, d) conditional statements that require a user to move a target screen if a condition is met, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claims 1 and 16, the applicant repeatedly begins limitations with the word “using”. “Using” is a passive step – not an active step. In Claim 1 – this is a system claim, so any limitations for the word “using” are not given any patentable weight – only the stated structural limitations are given patentable weight. In Claim 16, the method claim appears to describe a series of active steps, but also not in the order of necessary operations. As such, it is unclear as to what the exact series of active steps are. Dependent claims 2-15 and 17-22 fail to remedy these issues. Appropriate correction is required. 
In independent claims 1 and 16, the applicant states “monitoring a physical distance between”. How exactly does the system…or a user… monitor a physical distance between 2 objects? This appears to be some sort of measurement, but no structure or measuring equipment is provided, and also there is no clear and concise series of steps as to how this measurement is 
In Claims 1, 3-6 and 15-22, the applicant uses the phrases “on point”, “too far” and “too short” for several limitations, but fails to provide enough information necessary as to what these things actually mean. What is “on point”, “too far” or “too short”? 
In Claims 1-22 there are numerous instances of conditional statements that fail to provide instructions for the alternative scenario. Furthermore, there seems to be no final product, or final result for each and every one of these conditions. One having ordinary skill in the art would not be able to follow the prescribed steps of the claimed invention and achieve the desired final result, because several steps have no metes and bounds, and similarly, there is no clear, defined, expected result. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 and 15-22 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kumagai (US 2012/0242830).
Regarding Claims 1 and 16, Kumagai discloses a layout and point transfer system and method  [Fig 2; 0013], comprising: (a) a laser controller [#2 of Fig 1; 0012; 0059], including: (i) a laser light transmitter that emits a substantially vertical plane of visible wavelength laser light, said laser light transmitter being rotatable about a substantially vertical axis [#11, #12 of Fig 1, 2; 0059-68]; (ii) an electronic distance measuring instrument that is rotatable about said substantially vertical axis [#9 of Fig 1; 0082]; (iii) an electronic angle measuring instrument;  [0064-66] and (iv) a first processing circuit, a first memory circuit including instructions executable by said first processing circuit, a first communications circuit, and a first input/output interface circuit [#36, #37 of Fig 1, 2; 0098-0120]; (b) a remote controller [#30C of Fig 1, 2; 0112-14], including: (i) a second processing circuit, a second memory circuit including instructions executable by said second processing circuit, a second communications circuit, a display monitor, a user-operated input circuit, and a second input/output interface circuit, wherein said laser controller and said remote controller communicate with one another by use of said first and second communications circuits [0113-0120]; and (c) a movable target screen [#30A, #30B of Fig 1, 2, 11; 0132-36], comprising: (i) a surface that is at least partially reflective to emissions from said electronic distance measuring instrument [#30A of Fig 11; 0086-88]; wherein: (d) said first and second processing circuits are configured [0116-0148]: (i) using said laser light transmitter, to emit said substantially vertical plane of visible wavelength laser light [0116-0148]; (ii) using said electronic angle measuring instrument, to aim said laser light transmitter in a predetermined heading so that the substantially vertical plane of visible wavelength laser light is aimed at a predetermined point of interest on said jobsite surface [0116-0148]; (iii) using said electronic distance measuring instrument, to monitor a physical distance between said electronic distance measuring instrument and said movable target screen, as said movable target screen is moved along said substantially 
Regarding Claim 2, Kumagai also teaches wherein said substantially vertical plane of visible wavelength laser light creates a visible laser light line along the jobsite surface, and a human user moves said target screen in a direction of said visible laser line, until arriving at said predetermined distance along said substantially vertical plane of visible wavelength laser light [Fig 10A-10D, Fig 14-21; 0104-0114; 0117-0148].
Regarding Claim 3, Kumagai also teaches wherein: (i) if the status of said monitored physical distance is TOO LONG, then said display monitor on the remote controller will output a first visible indication; (ii) if the status of said monitored physical distance is TOO SHORT, then said display monitor on the remote controller will output a second visible indication; and (iii) if the status of said monitored physical distance is ON POINT, then said display monitor on the remote controller will output a third visible indication [Fig 10A-10D, Fig 14-21; 0104-0114; 0117-0148].
Regarding Claim 4, Kumagai also teaches wherein: (i) if the status of said monitored physical distance is TOO LONG, then said remote controller will output a first audible indication; (ii) if the status of said monitored physical distance is TOO SHORT, then said remote controller will output a second audible indication; and (iii) if the status of said monitored physical distance 
Regarding Claim 5, Kumagai also teaches wherein: (i) if the status of said monitored physical distance is TOO LONG, then said laser controller will command the laser light transmitter to turn on and off the substantially vertical plane of visible wavelength laser light at a first flashing rate; (ii) if the status of said monitored physical distance is TOO SHORT, then said laser controller will command the laser light transmitter to turn on and off the substantially vertical  plane of visible wavelength laser light at a second flashing rate; and  (iii) if the status of said monitored physical distance is ON POINT, then said laser controller will command the laser light transmitter to continuously turn on the substantially vertical plane of visible wavelength laser light [Fig 10A-10D, Fig 14-21; 0104-0114; 0117-0148].
Regarding Claim 6, Kumagai also teaches an indicator lamp at said laser controller, wherein (i) if the status of said monitored physical distance is TOO LONG, then said indicator lamp will output a first visible indication; (ii) if the status of said monitored physical distance is TOO SHORT, then said indicator lamp will output a second visible indication; and (iii) if the status of said monitored physical distance is ON POINT, then said indicator lamp will output a third visible indication [Fig 10A-10D, Fig 14-21; 0104-0114; 0117-0148].
Regarding Claim 7, Kumagai also discloses wherein: at a time when said movable target screen has been moved to said predetermined distance along said visible laser light line, then a human user is able to mark said jobsite surface at the location along said visible laser light line where said movable target screen exists [Fig 10A-10D, Fig 14-21; 0104-0114; 0117-0148].
Regarding Claim 8, Kumagai also discloses wherein: said first and second communications circuits both use wireless transmitters and wireless receivers [0021-27; 0082].
Regarding Claim 9, Kumagai also discloses wherein: said electronic distance measuring instrument comprises a laser distance meter [0051-62; 0080-81].
Regarding Claim 10, Kumagai also teaches wherein: said electronic distance measuring instrument emits a substantially horizontal laser measuring beam above floor level [Fig 10A-10D, Fig 14-21; 0104-0114; 0117-0148].
Regarding Claim 11, Kumagai also teaches wherein: the remote controller and movable target screen are mounted to a rolling chassis [Fig 10A-10D, Fig 13-21; 0104-0114; 0117-0148].
Regarding Claim 12, Kumagai also teaches wherein: said substantially vertical plane of visible wavelength laser light creates a vertical laser light line that appears on said movable target screen [Fig 10A-10D, Fig 14-21; 0104-0114; 0117-0148].
Regarding Claim 13, Kumagai also teaches wherein: an intersection of laser light lines on the jobsite surface and on the movable target screen produces a lighted L-shaped mark that visually indicates the point of interest [Fig 10A-10D, Fig 14-21; 0104-0114; 0117-0148]. 
Regarding Claim 16, Kumagai also teaches wherein said substantially vertical plane of visible wavelength laser light does not contact said jobsite surface, and (a) a human user moves said target screen in a non-radial direction until said substantially vertical plane of visible wavelength laser light makes contact with the target screen, and appears as a substantially vertical line on the target screen; then (b) said human user moves said target screen in a radial direction so as to keep said substantially vertical line on the target screen, until arriving at said predetermined distance along said substantially vertical plane of visible wavelength laser light [Fig 10A-10D, Fig 14-21; 0104-0114; 0117-0148].
Regarding Claim 17, Kumagai also teaches wherein: the predetermined indication showing the ON POINT status comprises a predetermined indicia that is displayed on said display monitor of said remote controller [Fig 10A-10D, Fig 13-21; 0104-0114; 0117-0148].
Regarding Claim 18, Kumagai also teaches wherein: the predetermined indication showing the ON POINT status comprises a predetermined audible signal generated by said remote controller [Fig 10A-10D, Fig 13-21; 0104-0114; 0117-0148]. 
Regarding Claim 19, Kumagai also teaches wherein: the predetermined indication showing the ON POINT status comprises a flashing lamp on said laser controller [Fig 10A-10D, Fig 13-21; 0104-0114; 0117-0148].
Regarding Claim 20, Kumagai also teaches while monitoring the physical distance between said electronic distance measuring instrument and said movable target screen: (a) if the movable target screen is too close to said electronic distance measuring instrument, then providing a second predetermined indication that is displayed on said display monitor of said remote controller; and (b) if the movable target screen is too far from said electronic distance measuring instrument, then providing a third predetermined indication that is displayed on said display monitor of said remote controller [Fig 10A-10D, Fig 13-21; 0104-0114; 0117-0148].
Regarding Claim 21, Kumagai also teaches while monitoring the physical distance between said electronic distance measuring instrument and said movable target screen: 164 (a) if the movable target screen is too close to said electronic distance measuring instrument, then providing a second predetermined audible signal generated by said remote controller; and (b) if the movable target screen is too far from said electronic distance measuring instrument, then providing a third predetermined audible signal generated by said remote controller [Fig 10A-10D, Fig 13-21; 0104-0114; 0117-0148].
Regarding Claim 22, Kumagai also teaches while monitoring the physical distance between said electronic distance measuring instrument and said movable target screen: 
Regarding the conditional statements in dependent claims 2-7, 12-13, and 17-22, each of the limitations only considers one condition, and not the ELSE condition. In each scenario, one having ordinary skill in the art would be able to adjust the mark the laser made (using a lens or aperture), connect a basic circuit to indicate either visually or via audio whether a measured distances was at, above, or below a pre-set threshold – as all are either obvious or inherent in the cited prior art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai (US 2012/0242830), as applied to claim 1 above, and further in view of Nishita (US 2016/0076885).
Regarding Claim 14, Kumagai does not explicitly teach – but Nishita does teach a self-leveling mount for said rotatable laser light transmitter and said rotatable electronic distance measuring instrument [0023; 0041]. It would have been obvious to modify the system of Kumagai to use a level mount in order to more accuracy measure the distance an angle at different points during the calibration. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES R. HULKA
Primary Examiner
Art Unit 3645